Peters, C. J.,
dissenting. I agree that the defendant’s statements were admissible, in light of Colorado v. Connelly, 479 U.S. 157, 107 S. Ct. 515, 93 L. Ed. 2d 473 (1986), and the defendant’s failure to present any reasoned argument that the Connecticut constitution affords him greater rights than those available to him under the United States constitution. I do not agree, however, that the state has sustained its burden of proving, beyond a reasonable doubt, that the defendant was legally sane when he committed the acts of which he stands convicted.
*244As the majority opinion acknowledges, both of the experts who testified at the defendant’s trial were unconditionally of the view that the defendant then was, and for many years had been, a severely paranoid schizophrenic with delusions of persecution and marked thought disorders. Arguably, the testimony of Dr. Walter A. Borden might have been discredited by the trial court because this psychiatrist saw the defendant only briefly and did not have access to the tape recordings of the defendant’s statements to the police at the time of his arrest. No such infirmities undermine the testimony of Dr. Colin C. J. Angliker, the psychiatrist who initially examined the defendant at the request of the state but ultimately testified on behalf of the defendant. Dr. Angliker examined the defendant for approximately six hours, and had before him a transcript of the defendant’s confession and a copy of Dr. Borden’s report, which contained detailed references to the defendant’s prior history of psychiatric hospitalization. During the defendant’s hospitalization in January, 1980, well before the occurrence of the crime of which he was convicted, the defendant had warned that he would “kill someone” and that he believed himself to be a “Ninja” who had to kill. Both of these psychiatrists stated that, in their expert opinion, the defendant, because of his paranoid schizophrenia, lacked substantial capacity either to appreciate the wrongfulness of his behavior at the time of the crime or to conform his conduct to the requirements of the law.
To rebut this massive evidence of prolonged and severe mental impairment, the state relied primarily on the accuracy of the defendant’s voluntary statements to the police. Even taking these statements at face value, they prove only that the defendant’s conduct was intentional, not that his intentional conduct was not substantially derived from his mental illness.
*245Under our governing statutes, mental illness may affect criminal liability in one of two ways, either to diminish the degree of criminal culpability or to avoid criminal reponsibility entirely. In some circumstances, an extreme emotional disturbance, a mental disease, a mental defect or other mental abnormality may cause a defendant to be incapable of having the specific intent required for culpability of first degree or felony murder. Pursuant to General Statutes § 53a-54a, such a defendant may, despite his mental impairment, be guilty of a lesser crime such as manslaughter. See, e.g., State v. Asherman, 193 Conn. 695, 729-33, 478 A.2d 227 (1984), cert. denied, 470 U.S. 1050, 105 S. Ct. 1749, 84 L. Ed. 2d 814 (1985). In other circumstances, however, as delineated by General Statutes § 53a-13, the legal consequence of a mental disability is much more far reaching. A defendant who, as a result of mental disease or defect, lacks substantial capacity either to appreciate the wrongfulness of his conduct or to conform that conduct to the requirements of the law is technically labeled guilty but is absolved of all criminal responsibility for his behavior. This distinction between diminished capacity and lack of criminal responsibility is well recognized in scholarly writings about the role of insanity in our criminal law. See, e.g., 1 P. Robinson, Criminal Law Defenses (1984) § 64 (a), p. 273; W. LaFave & A. Scott, Criminal Law (1972) pp. 325-27; A. Goldstein, The Insanity Defense (1967) pp. 193-202.
As I read the record before the trial court in the present case, I would agree that the defendant’s own statements, if credited by the trier of fact, would sufficiently evidence that his conduct was intentional for the purposes of § 53a-54a. Those statements in no way demonstrate, however, that his conduct met the requirements of § 53a-13. To my mind, the lay observations of the police officers who took the defendant’s *246statements do not suffice to fill this evidentiary gap. Nothing in their testimony persuades me that they were able to discern whether the defendant’s intentional misconduct was the result of sane and criminal miscreancy or insane and legally excused delusion. What they could not discern, the state has not proven.
Accordingly, like Judge L. Dorsey in the trial court, I dissent.